17 F.3d 393
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CASUAL LAMPS OF CALIFORNIA, INC., Plaintiff-Appellant,v.James YOUNG, individually and dba Ultimate Manufacturing,Defendant-Appellee.
No. 92-55943.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 2, 1994.*Decided Feb. 11, 1994.

1
Before:  BROWNING, FERGUSON, and KLEINFELD, Circuit Judges

ORDER

2
The district court's finding of fact that the lamps are not substantially similar in both idea and expression and that the shapes thereof are common is not clearly erroneous.


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)